



Exhibit 10.20


RECOURSE CARVE-OUT GUARANTY AGREEMENT
THIS RECOURSE CARVE-OUT GUARANTY AGREEMENT (this "Guaranty") is made as of the
17th day of October, 2018, by KBS REIT PROPERTIES III, LLC, a Delaware limited
liability company ("Guarantor"), to and for the benefit of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent
("Administrative Agent") for itself as a "Lender" and the other "Lenders" under
the Loan Agreement (referred to below).
RECITALS:
A.    As more fully provided in that certain Term Loan Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the "Loan Agreement") of even date herewith by and among KBSIII DOMAIN GATEWAY,
LLC, KBSIII 515 CONGRESS, LLC, KBSIII 155 NORTH 400 WEST, LLC, and KBSIII 1550
WEST MCEWEN DRIVE, LLC, each a Delaware limited liability company (together with
each New Borrower now or hereafter bound under the Loan Agreement as a Borrower
pursuant to a Joinder Agreement, collectively, "Borrower"), the Lenders party
thereto from time to time (collectively, the "Lenders") and Administrative
Agent, the Lenders are prepared to loan to Borrower up to the maximum aggregate
principal amount of up to $215,000,000.00 (which amount may be increased to up
to $385,000,000 in accordance with the terms and conditions set forth in the
Loan Agreement, the "Loan").
B.    The Loan is evidenced by one or more promissory notes given by Borrower to
the Lenders (as the same may be amended, supplemented, renewed or replaced from
time to time, collectively, the "Notes").
C.    Guarantor will benefit directly or indirectly and substantially from the
making of the Loan.
D.    The execution and delivery of this Guaranty is a condition precedent to
Administrative Agent and the Lenders entering into the Loan Agreement and the
Lenders' making of the Loan.
NOW, THEREFORE, to induce Administrative Agent and the Lenders to enter into the
Loan Agreement and to induce the Lenders to make the Loan to Borrower and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, Guarantor covenants and
agrees as follows:
1.Defined Terms and Certain Rules of Construction.
(a)    Unless otherwise expressly defined herein, all capitalized terms herein
will have the meanings ascribed to them in the Loan Agreement. Any defined term
used in the plural herein refers to all members of the relevant class and any
defined term used in the singular refers to any number of the members of the
relevant class.
(b)    Any reference to any Loan Document or other document includes such
document both as originally executed and as it may from time to time be amended,
restated, supplemented or modified. References herein to Articles, Sections and
Exhibits will be construed as references to this Guaranty unless a different
document is named. References to subparagraphs will be construed as references
to the same Section in which the reference appears. The term "document" is used
in its broadest sense and encompasses agreements, certificates, opinions,
consents, instruments and other written material of every kind. The terms
"including" and "include" mean "including (include) without limitation". The
terms "hereof," "herein" and "hereunder" and words of similar import when used
in this Guaranty refers to this Guaranty as a whole and not to any particular
provision of this Guaranty.


SMRH:487795238.5
-1-
 
 
 
 




--------------------------------------------------------------------------------





(c)    All exhibits to this Guaranty, as now existing and as the same may from
time to time be modified, are incorporated herein by this reference.
2.    Indemnity and Guaranty.
(a)    In addition to any and all guarantees delivered by Guarantor or any of
them to Administrative Agent, Guarantor absolutely, unconditionally and
irrevocably guarantees to Administrative Agent for the benefit of Administrative
Agent and the Lenders and becomes surety for, and agrees to pay, protect, defend
and save Administrative Agent and the Lenders harmless from and against, and
indemnifies Administrative Agent and the Lenders from and against, any and all
liabilities, obligations, losses, damages, costs and expenses (including
reasonable attorneys' fees), causes of action, suits, claims, demands and
judgments of any nature or description whatsoever (collectively, "Costs") which
may at any time be imposed upon, incurred or suffered by or awarded against
Administrative Agent or any Lender as a result of one or more of the following:
(i)    the intentional misapplication or misappropriation by Borrower of any
funds derived from any Project, including the misapplication or misappropriation
by Borrower of rent, security deposits, insurance proceeds, condemnation awards,
or other income arising with respect to any Project;
(ii)    Borrower's intentional commission of physical waste with respect to any
Project;
(iii)    the fraud or intentional misrepresentation by Borrower or Guarantor
made in or in connection with the Loan Documents or the Loan; or
(iv)    Borrower's voluntary or collusive filing, or the filing against Borrower
by any party, of any proceeding for relief under any federal or state
bankruptcy, insolvency or receivership laws or any assignment for the benefit of
creditors made by Borrower not dismissed within 90 days.
(b)    Guarantor unconditionally and irrevocably guarantees to Administrative
Agent for the benefit of itself and the Lenders, in addition to the payment of
the Costs, 100% of all amounts owing under the Indemnity by Borrower if (and
only if) an Environmental Insurance Policy (as defined in the Loan Agreement) is
not then in place or, if not then in place, does not otherwise cover Borrower
for claims relating to environmental matters when and if demand is made by
Administrative Agent under the Indemnity (i.e. Guarantor shall have no liability
under this Guaranty for amounts owing under the Indemnity so long as the
Environmental Insurance Policy covering the Projects is in place or otherwise
covers the liability of Borrower for environmental matters at the time demand is
made by Administrative Agent to Borrower under the Indemnity, whether or not the
claim relating to any such environmental matter is a covered claim under such
Environmental Insurance Policy (the "Environmental Liability").
This is a guaranty of payment and performance and not of collection. The
liability of Guarantor under this Guaranty is direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other person (including other guarantors, if any), nor against the
collateral for the Loan. Guarantor waives any right to require that an action be
brought against Borrower or any other Person or to require that resort be had to
any collateral for the Loan or to any balance of any deposit account or credit
on the books of Administrative Agent or any Lender in favor of Borrower or any
other Person. In the event, on account of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case law
or otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which
may be or become applicable, Borrower is relieved of or fails to incur any debt,


SMRH:487795238.5
-2-
 
 
 
 




--------------------------------------------------------------------------------





obligation or liability as provided in the Loan Documents, Guarantor will
nevertheless be fully liable for the Costs and Environmental Liability. If the
Costs and/or Environmental Liability are partially paid or discharged by reason
of the exercise of any of the remedies available to Administrative Agent and/or
the Required Lenders, this Guaranty will nevertheless remain in full force and
effect, and Guarantor will remain liable for all remaining Costs and/or
Environmental Liability, even though any rights which Guarantor may have against
Borrower may be destroyed or diminished by the exercise of any such remedy.
3.    Agreement to Pay. Guarantor agrees to pay, upon written demand by
Administrative Agent, the Costs and Environmental Liability, irrespective of
whether any one or more of the following events have occurred: (i)
Administrative Agent has made any demand on Borrower other than any notice
specifically required by the Loan Documents; (ii) Administrative Agent or any
Lender has taken any action of any nature against Borrower; (iii) Administrative
Agent or any Lender has pursued any rights which it has against any other Person
who may be liable for any of the Costs and/or Environmental Liability; (iv)
Administrative Agent or any Lender holds or has resorted to any security for the
Costs and/or Environmental Liability; or (v) Administrative Agent or any Lender
has invoked any other remedy or right it has available with respect to the Costs
and/or Environmental Liability. The liability of Guarantor as surety and
guarantor of the Costs and Environmental Liability is unconditional. Guarantor
therefore agrees to pay the Costs and Environmental Liability even if any of the
Loan Documents or any part thereof are for any reason invalid or unenforceable.
4.    Rescission/Reinstatement of Obligations. If at any time all or any part of
any payment made by Guarantor or received by Administrative Agent from Guarantor
under or with respect to this Guaranty is or must be rescinded or returned for
any reason whatsoever (including the insolvency, bankruptcy or reorganization of
Guarantor or Borrower), then the obligations of Guarantor hereunder will, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Guarantor, or receipt
of payment by Administrative Agent, and the obligations of Guarantor hereunder
will continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment by Guarantor had never been made.
5.    No Other Agreement, Defense. Guarantor warrants to Administrative Agent
that: (i) no other agreement, representation or special condition exists between
Guarantor, and any Lenders and/or Administrative Agent regarding the liability
of Guarantor hereunder, nor does any understanding exist between Guarantor, and
any Lenders and/or Administrative Agent that the obligations of Guarantor
hereunder are or will be other than as set forth herein; and (ii) as of the date
hereof, Guarantor has no defense whatsoever to any action or proceeding that may
be brought to enforce this Guaranty.
6.    No Right of Subrogation. Unless and until all Obligations of Borrower
under the Loan Documents have been irrevocably and indefeasibly paid in full,
performed and discharged, and the Lenders no longer have any obligation to make
Advances, Guarantor waives and agrees not to enforce any claim, right or remedy
which Guarantor may now have or hereafter acquires against the Borrower that
arises hereunder and/or from the payment or performance by Guarantor of the
obligations guaranteed hereunder, whether or not any such claim, right or remedy
arises in equity, under contract, by statute or otherwise, including: (i) any
right of Guarantor to be subrogated in whole or in part to any claim, right or
remedy of Administrative Agent or any Lender; (ii) any claim, right or remedy of
reimbursement, exoneration, contribution or indemnification from the Borrower or
participation in any claim, right or remedy of Administrative Agent or any
Lender against the Borrower, any security which Administrative Agent or any
Lender now has or hereafter acquires; and (iii) any right to require the
marshalling of assets of the Borrower. Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Loan Agreement and that the waivers set forth in this
Paragraph are knowingly made in contemplation of such benefits.


SMRH:487795238.5
-3-
 
 
 
 




--------------------------------------------------------------------------------





7.    Waiver of Notice. Guarantor waives any and all notice (other than as
specifically set forth herein) with respect to: (i) acceptance by Administrative
Agent of this Guaranty or any of the Loan Documents; and (ii) the provisions of
any of the Loan Documents or any other instrument or agreement relating to the
obligations guaranteed hereunder; and (iii) any default in connection with the
obligations guaranteed hereunder.
8.    Waiver of Presentment, Etc. Guarantor waives any presentment, demand,
notice of dishonor or nonpayment, protest and notice of protest in connection
with the Costs and/or Environmental Liability except as specifically set forth
herein or in the Loan Documents.
9.    Administrative Agent's Rights. Guarantor waives any defense hereunder
based on any claim that Administrative Agent or any Lender has done any of the
following, and agrees that any of the following may occur from time to time and,
without notice to Guarantor and without adversely affecting the validity or
enforceability of this Guaranty: (i) release, surrender, exchange, compromise or
settle the obligations guaranteed hereunder or any portion thereof; (ii) change,
renew, or waive the terms of the obligations guaranteed hereunder or any portion
thereof; (iii) change, renew, or waive the terms, including the rate of interest
charged to the Borrower, of any note, instrument, or agreement relating to the
obligations guaranteed hereunder or any portion thereof; (iv) grant any
extension or indulgence with respect to the payment or performance of the
obligations guaranteed hereunder or any part thereof; (v) enter into any
agreement of forbearance with respect to the obligations guaranteed hereunder,
or any part thereof; (vi) sell, release, surrender, exchange or compromise any
security held by Administrative Agent for any of the obligations guaranteed
hereunder; (vii) release any person or entity that is a guarantor or surety or
who has agreed to purchase the obligations guaranteed hereunder or any portion
thereof; (viii) release, surrender, exchange or compromise any security or lien
held by Administrative Agent for the liabilities of any person or entity that is
a guarantor or surety for the obligations guaranteed hereunder or any portion
thereof; and (ix) settle, release, adjust or compromise any claim against the
Borrower or any other person secondarily or otherwise liable, including but not
limited to any other guarantors or sureties of the obligations guaranteed
hereunder. Guarantor agrees any of the above may occur from time to time and
without giving any notice to Guarantor and that Guarantor will remain liable for
full payment and performance of the obligations guaranteed hereunder. Guarantor
further waives any defense based on a claim or defense of Borrower, and waives
any right to require Administrative Agent or any Lender to proceed against
Borrower, proceed against or exhaust any security for the obligations guaranteed
hereunder or pursue any other remedy in Administrative Agent's or any Lender's
power whatsoever.
10.    Event of Default. Without limiting anything set forth in Section 8.1 of
the Loan Agreement, including without limitation Sections 8.1(d) and (e), it
will be an Event of Default under the Loan Documents if Guarantor fails to pay
any sums as required pursuant to the terms of this Guaranty or in any other
document provided in relation hereto.
11.    Covenants. Guarantor covenants and agrees, from the date hereof and until
the obligations guaranteed hereunder have been irrevocably and indefeasibly paid
in full, performed and discharged, and the Lenders no longer have any obligation
to make Advances, to:
(a)    duly pay and discharge all liabilities to which it is subject or which
are asserted against it, prior to the date when any fine, late charge or other
penalty for late payment may be imposed, except to the extent that such
liabilities would not reasonably be expected to result in a Material Adverse
Change on Guarantor;
(b)    cause any indebtedness between or among Guarantor and any other surety or
guarantor of the Costs or Environmental Liability to be subordinated to the
Loan;


SMRH:487795238.5
-4-
 
 
 
 




--------------------------------------------------------------------------------





(c)    furnish Administrative Agent with the financial statements and other
information required to be provided by or on behalf of Guarantor under
Section 6.15 of the Loan Agreement within the time periods provided for in the
Loan Agreement together with such additional information as Administrative Agent
shall reasonably request (not more than once per month) regarding Guarantor,
within thirty (30) days (or such reasonably necessary time period as may be
required by Guarantor) after Administrative Agent's written request therefor
(including, when applicable, covenant compliance certificates from Guarantor in
form and substance satisfactory to Administrative Agent with respect to
Guarantor's financial covenants set forth herein);
(d)    Guarantor shall not have or incur any consolidated recourse secured
indebtedness in excess of an amount equal to fifteen percent (15%) of
Guarantor's Total Asset Value (defined below) (excluding the Loan), unless
Administrative Agent has otherwise consented in writing to such Guarantor
incurring such indebtedness; and
(e)    comply with each of the following financial covenants starting with the
calendar quarter ending on December 31, 2018, and thereafter measured as of the
end of each calendar quarter that occurs during the term of the Loan (i.e., as
of each March 31, June 30, September 30, and December 31 during the term of the
Loan):
(i)    Guarantor shall not permit its Leverage Ratio to be greater than 0.65 to
1.0. As used herein, (i) "Leverage Ratio" shall mean Total Liabilities to Total
Asset Value, (ii) "Total Liabilities" shall mean all debt for borrowed money of
Guarantor and its subsidiaries (including guaranties), without duplication,
determined on a consolidated basis for the applicable measuring period in
accordance with GAAP (but excluding any premiums or discounts on debt), and
(iii) "Total Asset Value" shall mean the sum of (a) the total Market Value
(defined below) of all properties owned by Guarantor, plus (b) all unencumbered
cash and cash equivalents, plus (c) the book value of notes receivable and other
tangible assets. For purposes of this Guaranty, "Market Value" shall mean the
total market value of all properties owned by Guarantor, which shall mean (i)
for the Projects securing the Loan as of the date of calculation, the as-is
appraised value from the most recent Appraisals prepared for and reviewed and
approved by Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed) (with options to re-appraise at the request
and expense of Borrower or Guarantor once in any six month period), and (ii)
with respect to the other real properties owned by Guarantor (1) for all
properties owned for two full quarterly reporting periods, the capped value of
real estate assets (net operating income for the applicable reporting periods,
annualized and capped at 6.75%, provided that for any property operating at a
negative net operating income, Market Value for that asset shall be assumed to
be $0), (2) for all real properties owned by Guarantor for less than two full
quarterly reporting periods, the undepreciated cost basis of such real property,
(3) at Borrower's option for all real properties operating at an occupancy of
less than 85%, the "as-is" appraised value of such real property pursuant to the
most recent Appraisal delivered to Administrative Agent and approved by
Administrative Agent in its reasonable discretion, plus any additional leasing
and capital expenditure costs incurred since the date of such Appraisal, or (4)
for properties under development (until such time that is twelve (12) months
beyond such properties' final completion date), the current cost basis in such
property;
(ii)    The Net Worth of Guarantor shall not be less than $250,000,000. As used
herein, "Net Worth" shall mean an amount equal to the Total Asset Value less
Total Liabilities, without duplication; and
(iii)    Guarantor shall not permit the ratio of EBITDA to Fixed Charges for the
preceding four trailing consecutive fiscal quarters to be less than 1.50 to 1.0.
As used herein,


SMRH:487795238.5
-5-
 
 
 
 




--------------------------------------------------------------------------------





"EBITDA" shall mean an amount equal to (a) net income as defined by GAAP for
Guarantor and its subsidiaries, without duplication, on a consolidated basis for
the applicable measuring period, plus (1) interest expense, income taxes,
depreciation and amortization expense, acquisition costs and expenses, and
extraordinary or non-recurring losses or losses from sales of assets, plus (2)
any non-cash expense or contra revenue reducing net income, minus (3) any
extraordinary or non-recurring gains or gains from asset sales, minus (4) any
non-cash income or gains increasing net income with the exception of any
straight line rent, and minus (5) an amount equal to the sum of (A) $0.25
multiplied by the aggregate number of square feet of office buildings owned by
Guarantor not under construction, plus (B) $0.10 multiplied by the aggregate
number of square feet of industrial buildings owned by Guarantor and not under
construction, all as determined in accordance with GAAP (or, if not determined
by GAAP, as determined in accordance with industry practice); plus (b)
Guarantor's share of EBITDA (using the definition under subsection (a) above) in
all unconsolidated joint ventures, without duplication, each as determined by
Administrative Agent in its reasonable discretion. For purposes of this
definition, nonrecurring items shall be deemed to include, without limitation,
(w) gains and losses on early extinguishment of Indebtedness, (x) any breakage
payments or fees in connection with a Swap Transaction, (y) non-cash severance
and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP. As used herein,
"Fixed Charges" shall mean the sum of Guarantor's and Guarantor's subsidiaries
(without duplication) (A) interest expense (excluding any amortized loan costs
relating to loan fees or costs or fees relating to hedging instruments, and
amortization related to discounts or premiums on debt), (B) the aggregate amount
of scheduled principal payments, excluding balloon payments, and (C)
distributions on preferred interests and/or preferred stock.
12.    Intentionally Deleted.
13.    Notices. Guarantor agrees that all notices, statements, requests, demands
and other communications made pursuant to or under this Guaranty must be made in
the manner set forth in the Loan Agreement and if sent to Guarantor, to
Guarantor's address listed under its signature(s), below, and if sent to
Administrative Agent, to the addresses set forth for Administrative Agent in the
Loan Agreement.
14.    Entire Agreement; Modification. This Guaranty is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Guaranty may not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.
15.    Binding Effect; Joint and Several Obligations. This Guaranty is binding
upon Guarantor (subject to the terms and provisions hereof) and inures to the
benefit of Administrative Agent, for the benefit of the Lenders, and the
respective heirs, executors, legal representatives, successors, and assigns of
Guarantor and Administrative Agent, whether by voluntary action of the parties
or by operation of law. Guarantor may not delegate or transfer its obligations
under this Guaranty. If Guarantor comprises more than one Person, each such
Person will be jointly and severally liable hereunder.
16.    Unenforceable Provisions. Any provision of this Guaranty which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal will be ineffective only to the extent of such
determination and such determination will not affect the validity,
enforceability or legality of any other provision, nor will such determination
apply in any circumstance or to any party not controlled by such determination.


SMRH:487795238.5
-6-
 
 
 
 




--------------------------------------------------------------------------------





17.    Due Authorization and Execution. Guarantor has the requisite power and
authority to enter into, execute, deliver and carry out this Guaranty and to
perform its obligations hereunder and all such actions have been duly authorized
by all necessary proceedings. This Guaranty has been duly executed and delivered
and constitutes the valid and legally binding obligation of the Guarantor,
enforceable in accordance with its terms. The execution, delivery and
performance of this Guaranty by the Guarantor will not violate the
organizational documents of Guarantor or any material agreement or instrument to
which Guarantor is a party or by which it is bound or any Governmental
Requirement.
18.    Participation. Guarantor agrees that any Lender may elect, subject to the
terms of the Loan Agreement, at any time and from time to time, both before and
after the occurrence of an Event of Default to the extent permitted under the
Loan Agreement, to sell, assign or encumber all or a portion of the Loan and the
Loan Documents, or grant, sell, assign or encumber participations in all or any
portion of its rights and obligations under the Loan and the Loan Documents, and
that the guaranty obligations of Guarantor under the Loan Documents will also
apply with respect to any purchaser, assignee, Lender or participant (subject to
Section 10.10 of the Loan Agreement), in each case to the extent permitted under
the Loan Agreement without any additional notice to or consent from Guarantor,
except as expressly provided under the Loan Agreement.
19.    Duplicate Originals; Counterparts. This Guaranty may be executed in any
number of duplicate originals, and each duplicate original will be deemed to be
an original. This Guaranty (and each duplicate original) also may be executed in
any number of counterparts, each of which will be deemed an original and all of
which together will constitute a fully executed Guaranty even though all
signatures do not appear on the same document.
20.    Remedies Not Exclusive. Guarantor agrees that the enumeration of
Administrative Agent's rights and remedies set forth in this Guaranty is not
intended to be exhaustive and the exercise by Administrative Agent of any right
or remedy will not preclude the exercise of any other rights or remedies, all of
which will be cumulative and will be in addition to any other right or remedy
given hereunder or under any other agreement among the parties to the Loan
Documents or which may now or hereafter exist at law or in equity or by suit or
otherwise.
21.    No Waiver. Guarantor agrees that no failure on the part of Administrative
Agent to exercise any of its rights under this Guaranty will be a waiver of such
rights or a waiver of any default by Guarantor. Guarantor further agrees that
each written waiver will extend only to the specific instance actually recited
in such written waiver and will not impair the rights of Administrative Agent in
any other respect.
22.    Costs. Guarantor agrees to pay all costs and expenses, including
reasonable attorneys' fees (both in-house and outside counsel), incurred by
Administrative Agent in enforcing this Guaranty against Guarantor.
23.    No Election of Remedies. Guarantor acknowledges that Administrative Agent
may, in its sole discretion, elect to enforce this Guaranty for the benefit of
itself and the Lenders for the total amount of the obligations guaranteed
hereunder or any part thereof against Guarantor without any duty or
responsibility to pursue any other person or entity and that such an election by
Administrative Agent will not be a defense to any action Administrative Agent
may elect to take against Guarantor.
24.    Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN


SMRH:487795238.5
-7-
 
 
 
 




--------------------------------------------------------------------------------





ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, GUARANTOR AND ADMINISTRATIVE AGENT HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS GUARANTY AND THE NOTE, AND THIS GUARANTY AND THE
NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA.
GUARANTOR AND ADMINISTRATIVE AGENT, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF CALIFORNIA OVER ANY
SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS
GUARANTY, (B) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE STATE OF
CALIFORNIA, AND (C) SUBMIT TO THE JURISDICTION OF SUCH COURTS. TO THE FULLEST
EXTENT PERMITTED BY LAW, GUARANTOR AGREES THAT IT WILL NOT BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT THE RIGHT
OF ADMINISTRATIVE AGENT TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM). GUARANTOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO GUARANTOR AT THE
ADDRESSES FOR NOTICES DESCRIBED IN THIS GUARANTY, AND CONSENTS AND AGREES THAT
SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTED BY LAW).
ADMINISTRATIVE AGENT AND GUARANTOR, TO THE FULLEST EXTENT NOW OR HEREAFTER
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO THIS GUARANTY OR ANY CONDUCT, ACT OR OMISSION OF
ADMINISTRATIVE AGENT OR GUARANTOR, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH ADMINISTRATIVE AGENT OR ANY GUARANTOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
25.    Subordination. Any indebtedness of Borrower to Guarantor now or hereafter
existing is hereby subordinated to the Loan. Guarantor agrees that, until the
Loan has been irrevocably and indefeasibly paid in full, performed and
discharged, and the Lenders no longer have any obligation to make Advances,
Guarantor will not seek, accept, or retain for Guarantor's own account, any
payment from Borrower on account of such subordinated debt. Any such payments
received by Guarantor must be held in trust for Administrative Agent, for the
benefit of itself and the Lenders, and must be paid over to Administrative Agent
on account of the Loan without reducing, impairing or releasing the obligations
of Guarantor hereunder.
26.    Document Imaging, Electronic Transactions and the UETA. Without notice to
or consent of Borrower or Guarantor, Administrative Agent may create electronic
images of this Guaranty and the other Loan Documents and destroy paper originals
of any such imaged documents. Provided that


SMRH:487795238.5
-8-
 
 
 
 




--------------------------------------------------------------------------------





such images are maintained by or on behalf of Administrative Agent as part of
Administrative Agent's normal business processes, Guarantor agrees that such
images have the same legal force and effect as the paper originals, and are
enforceable against Guarantor. Furthermore, Guarantor agrees that Administrative
Agent may convert any Loan Document into a "transferrable record" as such term
is defined under, and to the extent permitted by, the UETA, with the image of
such instrument in Administrative Agent's possession constituting an
"authoritative copy" under the UETA.
27.    Swap Eligibility. Guarantor represents that as of the date of the
execution of this Guaranty, and is deemed to represent on each day that Borrower
enters into a swap, that Guarantor is an "eligible contract participant" as
defined in the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute.
28.    Limited Recourse Provision. Notwithstanding anything else stated to the
contrary in this Guaranty, none of the constituent members, partners or any
other constituent owners (whether direct or indirect) in Guarantor shall have
any liability whatsoever for any of Guarantor's obligations under this Guaranty.
For purposes of clarification, in no event shall the above language limit,
reduce or otherwise affect Borrower's liability or obligations under the Loan
Documents, or Administrative Agent's right to exercise any rights or remedies
against any collateral securing the Loan.
29.    Environmental Liability. Notwithstanding anything stated to the contrary
in this Guaranty, in the event that (i) a Project is released from the Loan in
accordance with Section 10.31 of the Loan Agreement (a "Released Property") or
(ii) Administrative Agent or its nominee or any third party takes record title
to a Project, or any part thereof, following the exercise of Administrative
Agent's rights and remedies under the Loan Documents (an "Acquired Property"),
Guarantor shall nonetheless have the right to terminate its continuing liability
under Section 2(b) of this Guaranty with respect to Borrower's obligations under
the Indemnity (and only as to such obligations), upon fulfillment of each of the
following conditions to the reasonable satisfaction of Administrative Agent as
it relates to any such Released Property or Acquired Property:


(a)Guarantor or Borrower shall have delivered to Administrative Agent a new
environmental insurance policy which insures Administrative Agent (on behalf of
Lenders) ("New Environmental Insurance Policy") as to such Project and which:
(i)    is comparable to the existing Environmental Insurance Policy for such
Project approved by Administrative Agent except the policy limits shall be at
least $5,000,000 for each occurrence and in the aggregate with a retention of no
greater than $100,000; and
(ii) is issued by the same company as the existing Environmental Insurance
Policy or a replacement company with an AM Best's Rating equivalent or better
than A‑ (Excellent)/IX; and
(b)Borrower shall maintain the Released Property and/or Acquired Property as a
covered location on such New Environmental Insurance Policy for a period of no
less than three (3) years from the date such Project is released or acquired as
set forth above; and
(c)Administrative Agent shall have received evidence that all premiums for three
(3) years coverage under such New Environmental Insurance Policy have been
prepaid in full.
Such termination of Guarantor's liability under Section 2(b) of this Guaranty
with respect to Borrowers' obligations under the Indemnity for any Released
Property or Acquired Property, shall become effective only upon the delivery by
Administrative Agent to Guarantor of a specific written


SMRH:487795238.5
-9-
 
 
 
 




--------------------------------------------------------------------------------





acknowledgment of the satisfaction of all of the foregoing conditions and the
termination of such obligations, which acknowledgement Administrative Agent
agrees to provide unless any of the conditions to such termination have not been
satisfied. This Section 29 shall under no circumstance be interpreted to
terminate or limit any of Guarantor's liabilities in Section 2 of this Guaranty
except to the extent such liabilities relate to Borrower's obligations under the
Indemnity. For purposes of clarification, Guarantor's termination rights under
this Section 29 shall only apply so long as the above conditions have been met
as to each Released Property released from the Loan in accordance with Section
10.31 of the Loan Agreement or Acquired Property that Administrative Agent or
its nominee or any third party takes record title to following the exercise of
Administrative Agent's rights and remedies under the Loan Documents.
(d)Notwithstanding anything stated to the contrary in this Guaranty, in the
event that Borrower, as Indemnitor (as defined in the Indemnity), successfully
exercises its right to terminate its continuing liability under the Indemnity
pursuant to and in accordance with the terms and conditions of Section 4
thereof, Guarantor's liability under Section 2(b) of this Guaranty with respect
to its guaranty of Borrower's obligations under the Indemnity (and only as to
such obligations) shall automatically terminate.
30.    State Specific Provisions. Attached hereto and incorporated into this
Agreement is an Addendum that contains state specific provisions. In the event
of any inconsistencies between the terms and conditions of such Addendum and the
other terms and conditions of this Agreement, the terms of the Addendum will
control and be binding.


[NO FURTHER TEXT ON THIS PAGE]


SMRH:487795238.5
-10-
 
 
 
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first set forth above.
GUARANTOR:


KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer








Notice Address:


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA  92660
Attention:  Jeff Waldvogel


c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA  92660
Attention:  Todd Smith






SMRH:487795238.5
S-1
 
 
 
 




--------------------------------------------------------------------------------






ADDENDUM TO RECOURSE CARVE-OUT GUARANTY AGREEMENT
BY
KBS REIT PROPERTIES III, LLC
IN FAVOR OF
U.S. BANK NATIONAL ASSOCIATION
This Addendum supplements that certain Recourse Carve-Out Guaranty Agreement to
which it is attached (including all addenda attached thereto, and all
modifications and amendments thereto, the "Guaranty") by KBS REIT PROPERTIES
III, LLC, a Delaware limited liability company ("Guarantor") in favor of U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as administrative
agent ("Administrative Agent") for itself as a "Lender" and the other "Lenders"
under the Loan Agreement. In the event of any conflict between the provisions of
this Addendum, on the one hand, and the Guaranty, on the other hand, the
provisions of this Addendum shall prevail and control. Capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Guaranty.
1.Agreement to Pay. The reference to "Costs and Environmental Liability" set
forth in clause (iv) of Section 3 of the Guaranty is hereby changed to
"obligations of Borrower guaranteed hereunder".


2.Administrative Agent's Rights.


(a)Clause (vi) of Section 9 of the Guaranty is hereby deleted in its entirety
and replaced with the following: "(vi) sell, release, surrender, exchange or
compromise any security held by Administrative Agent for any of the obligations
of Borrower guaranteed hereunder;"
(b)The last sentence of Section 9 of the Guaranty is hereby deleted in its
entirety and replaced with the following: "Guarantor further waives any defense
based on a claim or defense of Borrower, and waives any right to require
Administrative Agent or any Lender to proceed against Borrower, proceed against
or exhaust any security for the obligations of Borrower guaranteed hereunder or
pursue any other remedy in Administrative Agent's or Lenders' power whatsoever".
3.Unsecured Obligations. Notwithstanding anything to the contrary in the
Guaranty or in any of the other Loan Documents, the obligations of Guarantor
under the Guaranty are not secured by the Security Instrument.


4.Waivers. Without limiting any of the other waivers and provisions set forth in
the Guaranty, Guarantor hereby waives:


(a)    Any rights of Guarantor of subrogation, reimbursement, indemnification,
and contribution against Borrower or any other person or entity, and any other
rights and defenses that are or may become available to Guarantor or any other
person or entity by reasons of Sections 2787 to 2855, inclusive, of the
California Civil Code.
(b)    All rights and defenses arising out of any election of remedies by
Administrative Agent or Lenders even though that election of remedies, such as a
nonjudicial foreclosure with respect to the security for the obligations of
Borrower guaranteed hereunder, has destroyed the Guarantor's rights of


 
Addendum
 
SMRH:487795238.5
-1-
 




--------------------------------------------------------------------------------





subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise.
(c)    All rights and defenses that Guarantor may have because the Borrower's
debt is secured by real property. This means, among other things:
(i)    Administrative Agent and Lenders may collect from Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(ii)    If Administrative Agent or Lenders foreclose on any real property
collateral pledged by Borrower (x) the amount of the debt may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (y) the Administrative Agent
and Lenders may collect from the Guarantor even if the Administrative Agent and
Lenders, by foreclosing on the real property collateral, has destroyed any right
the Guarantor may have to collect from the Borrower.
The foregoing is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrower's debt is secured by real property.
These rights and defenses, include, but are not limited to, any rights or
defenses based upon Section 580a, Section 580b, Section 580d or Section 726 of
the California Code of Civil Procedure.
(d)    Any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal, and any and all other suretyship
defenses now or hereafter available to Guarantor under applicable law.
(e)    Any right Guarantor might otherwise have under California Civil Code
Section 2822 or similar law or otherwise to have Borrower designate the portion
of any indebtedness and obligations to be satisfied in the event that Borrower
provides partial satisfaction of such indebtedness and obligations. Guarantor
acknowledges and agrees that Borrower may already have agreed with
Administrative Agent or Lenders, or may hereafter agree, that in any such event
the designation of the portion of the indebtedness or obligation to be satisfied
shall, to the extent not expressly made by the terms of the Loan Documents, be
made by Administrative Agent or Lenders rather than by Borrower.
(f)    Any and all rights or defenses Guarantor may have by reason of protection
afforded to the principal with respect to any of the obligations of Borrower or
to any other guarantor of any of the obligations of Borrower with respect to
such guarantor's obligations under its guaranty, in either case, pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the principal's indebtedness or such other guarantor's obligations.
(g)    All benefits of any statute of limitations affecting Guarantor's
liability under or the enforcement of the Guaranty or any of Borrower's
obligations under any of the Loan Documents or any security therefor.
(h)    Without limiting the generality of the foregoing, Guarantor hereby
expressly waives any and all benefits which might otherwise be available to
Guarantor under California Civil Code Sections 2809, 2810, 2819, 2839, 2845
through 2847, 2849, 2850, 2899 and 3433, and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726 in connection with the enforcement of
Guarantor's obligations under the Guaranty.
5.Obligations Remaining Outstanding After Payments and Liquidation of Collateral
Shall Be That Guaranteed Hereby. Guarantor agrees that certain amounts, costs
and expenses may remain


 
Addendum
 
SMRH:487795238.5
-2-
 




--------------------------------------------------------------------------------





owing after the application of payments received from Borrower and the
application of proceeds received from the foreclosure of the Security Instrument
(or after application of the credit bid of the Administrative Agent or any
Lender at the foreclosure sale) and other liquidation of the collateral for the
Loan, shall be deemed to be part of the obligations guaranteed hereunder; and
Guarantor may not claim or contend so long as any such amounts, costs and
expenses guaranteed hereby remain outstanding that any payments received by
Administrative Agent or Lenders from Borrower or otherwise, or proceeds received
by Administrative Agent or Lenders on the liquidation of the collateral for the
Loan, shall have reduced or discharged Guarantor's liability or obligations
hereunder. Nothing contained in this Section shall be deemed to (a) limit or
otherwise impair any of the waivers or agreements of Guarantor contained in the
other Sections of the Guaranty, (b) require Administrative Agent or Lenders to
proceed against Borrower or any collateral for the Loan before proceeding
against Guarantor (any such requirement having been specifically waived), or (c)
limit or otherwise impair any rights Administrative Agent and Lenders would have
in the absence of this Section.


6.Other Guaranties. The Guaranty is in addition to and independent of (and shall
not be limited by) any other guaranty now existing or hereafter given by
Guarantor or any other guarantors of Borrower's obligations to Administrative
Agent and Lenders.


7.Guarantor Representations. Guarantor represents and warrants to Administrative
Agent and Lenders that Guarantor now has and will continue to have full and
complete access to any and all information concerning the transactions
contemplated by the Loan Documents or referred to therein, the value of the
assets owned or to be acquired by Borrower, Borrower's financial status and its
ability to pay and perform its obligations to Administrative Agent and Lenders.
Guarantor further represents and warrants that Guarantor has reviewed and
approved copies of the Loan Documents and is fully informed of the remedies
Administrative Agent and Lenders may pursue, with or without notice to Borrower,
in the event of an Event of Default under the Note or other Loan Documents. So
long as any of the obligations guaranteed hereunder remain unsatisfied or owing
to Administrative Agent or Lenders, Guarantor shall keep fully informed as to
all aspects of Borrower's financial condition and the performance of the
obligations of Borrower to Administrative Agent and Lenders.


8.Bankruptcy. So long as any of Borrower's obligations are owing to
Administrative Agent and Lenders, Guarantor shall not, without the prior written
consent of Administrative Agent, commence or join with any other party in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against Borrower. Administrative Agent shall have the sole right to accept or
reject any plan on behalf of Guarantor proposed in such case and to take any
other action which Guarantor would be entitled to take, including, without
limitation, the decision to file or not file a claim. Guarantor acknowledges and
agrees that any interest on the obligations of Borrower to Administrative Agent
and Lenders that are guaranteed hereunder which accrues after the commencement
of any such proceeding (or, if interest on any portion of the obligations of
Borrower to Administrative Agent and Lenders ceases to accrue by operation of
law by reason of the commencement of said proceeding, such interest as would
have accrued on any such portion of the obligations of Borrower to
Administrative Agent and Lenders if said proceedings had not been commenced)
will be included in the obligations guaranteed hereunder because it is the
intention of the parties that the obligations guaranteed hereunder should be
determined without regard to any rule or law or order which may relieve Borrower
of any portion of its obligations. Guarantor hereby permits any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent and Lenders, or allow
the claim of Administrative Agent and Lenders in respect of, any such interest
accruing after the date on which such proceeding is commenced. Guarantor hereby
assigns to Administrative Agent for the benefit of the Lenders Guarantor's right
to receive any payments from any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person by way of
dividend, adequate protection payment or otherwise. If all or any portion of the
obligations of Borrower that are guaranteed hereunder


 
Addendum
 
SMRH:487795238.5
-3-
 




--------------------------------------------------------------------------------





are paid or performed by Borrower, the obligations of Guarantor hereunder shall
continue and remain in full force and effect in the event that all or any part
of such payment(s) or performance(s) is avoided or recovered directly or
indirectly from Administrative Agent or Lenders as a preference, voidable
transfer or otherwise in such case irrespective of payment in full of all
obligations under the Loan Documents.


9.    Understanding of Obligations and Waivers. Guarantor hereby acknowledges
that: (i) the obligations undertaken by Guarantor in the Guaranty are complex in
nature, (ii) numerous possible defenses to the enforceability of these
obligations of Guarantor may presently exist and/or may arise hereafter, and
(iii) as part of Administrative Agent's and Lenders' consideration for making
the Loan, Administrative Agent and Lenders have specifically bargained for the
waiver and relinquishment by Guarantor of all such defenses. Given all of the
above, Guarantor does hereby represent and confirm to Administrative Agent and
Lenders that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand: (A) the nature of all such possible defenses, (B) the
circumstances under which such defenses may arise, (C) the benefits which such
defenses might confer upon Guarantor, and (D) the legal consequences to
Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor makes
the Guaranty with the intent that the Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to make the Loan
in material reliance upon the presumed full enforceability thereof.


 
Addendum
 
SMRH:487795238.5
-4-
 




--------------------------------------------------------------------------------






11.No Reliance. Guarantor, by initialing below, expressly represents and
warrants that it did not rely on any representation, assurance or agreement,
oral or written, not expressly set forth in the Guaranty in reaching its
decisions to enter into the Guaranty and that no promises or other
representations have been made to Guarantor which conflict with the written
terms of the Guaranty. Guarantor represents to Administrative Agent and Lenders
that (i) it has read and understands the terms and conditions contained in the
Guaranty and the other Loan Documents executed in connection with the Guaranty,
(ii) its legal counsel has carefully reviewed all of the Loan Documents
(including, without limitation, the Guaranty) and it has received legal advice
from counsel of its choice regarding the meaning and legal significance of the
Guaranty and all other Loan Documents, (iii) it is satisfied with its legal
counsel and the advice received from it, and (iv) it has relied only on its
review of the Guaranty and the other Loan Documents and its own legal counsel's
advice and representations (and it has not relied on any advice or
representations from Administrative Agent or any Lender, or any of
Administrative Agent's or any Lender's respective officers, employees, agents or
attorneys). No course of prior dealing among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature may be used to supplement, modify
or vary any of the terms of the Guaranty.




/s/ CJS
Guarantor's Initials


SMRH:487795238.5
Addendum
 
 
Section 11
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor caused this Addendum to be executed as of the day
and year first written above.
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer








U.S. BANK NATIONAL ASSOCIATION, a
national banking association
By: /s/ Christopher R. Coburn
Its: Vice President




SMRH:487795238.5
S-1
 
 
 
 


